Title: Circular Letter to American Ministers, 16 January 1804
From: Madison, James
To: American Ministers



Sir
Washington, Department of State, January 16th 1804.
By the mail of last Evening, dispatches were received from New Orleans, announcing the formal delivery of the Province of Louisiana to the Commissioners of the United States on the 20th Ulto. This day Mr Baring will receive the portion to which he is entitled by this event of the Stock created in pursuance of the Treaty. The remaining two thirds will be forwarded under arrangements of the Secretary of the Treasury.
The enclosed Gazette contains some further particulars respecting this interesting Transaction. I have the Honor to be, with great Respect & consideration, Sir, your Obedt humble servant,
James Madison
 

   
   RC (NjP); letterbook copy (DNA: RG 59, IM, vol. 6); letterbook copy (NHi: Livingston Papers, vol. 2). RC in a clerk’s hand, signed by JM; marked “(Duplicate)”; addressed to Robert R. Livingston.



   
   Alexander Baring, of the house of Francis Baring and Company, had been in the U.S. for several months awaiting the ratification of the treaty and the delivery of the initial payment of stock (Hidy, The House of Baring, p. 34). For the arrangements for payment for Louisiana, see Livingston and Monroe to JM, 7 June 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:66–71).



   
   The enclosure was probably a copy of the 16 Jan. 1804 National Intelligencer, which published the news of the transfer, a 20 Dec. 1803 letter from Claiborne to Cato West reporting the transfer, and Claiborne’s 20 Dec. 1803 proclamation to the citizens of Louisiana (see Claiborne to JM, 20 Dec. 1803, and n. 2).


